Title: From James Madison to Richard Cutts, 23 May 1811
From: Madison, James
To: Cutts, Richard


Dear Sir
W. May 23. 1811
I have recd. your favor of the 16th. by the mail which brought the result of the Election at Salem. The general result I infer will fulfill your wishes. The atmosphere has for several days been filled with reports of an engagement between the Frigate commanded by Rogers and a British frigate. You will estimate the testimony by the Contents of the inclosed papers. The occurrence is in itself so little probable that it will be doubted till regularly confirmed.
We are still looking out for the Essex; and may be disappointed when she arrives of any final decision of the prospects from France, as she cannot well bring dispatches from Russel subsequent to the knowledge of the Act putting the non-importation in force. The accts. hitherto recd. create perplexity rather than certainty with respect to the conduct of that Govt. Our Official intelligence does not justify the prevailing impression that no regard will be paid to the pledge given on the subject of the Decrees; but besides the ignorance & instability on the subject of commerce, it may happen, that on some pretext of inadequacy in the Act of Congs. new evasions or delays may be introduced. Certain it is that whilst the trade with this Country, is made subordinate to the grand object of destroying that of G. B. & apprehensions remain that the former will be a vehicle for the latter, obstructions & vexations will be more or less continued. And it seems extremely difficult to keep the public mind awake to the distinction between the Decrees relating to the trade of the U. S. with England, & those relating simply to the trade with F. herself. Of this confusion of ideas, England & her partizans take advantage, in order to divert attention from the British Orders, to French Municipal irregularities, and to turn the latter agst. the Govt. of the U. S. It seems also that this strategem is abetted by the inconveniences, particularly along the N. E. Coast, resulting from the clog put on the trade, particularly with the W. Indies. You will have noticed the renewal instituted at N. Haven, of addreses to the Ex. on this subject. It is kept out of sight that with the exception perhaps of the W. Indies, there could be no inducement at present to continue the intercourse with the B. Dominions, this Country being sufficiently stocked with merchandize, & the British Market being glutted with our productions. The latest accts. from England are to be found in the Newspapers. It is doubted by many whether Foster’s mission will not be suspended, notwithstanding the arrival of his baggage; and whether something like retaliation on the Act of Congs. may not be attempted. It would have been a provident security agst. such a project, if exports even in our vessels, had been prohibited to Nova Scotia, & E. Florida.
We are happy to hear that you all continue well, and offer affectionate remembrances. Yrs. Affecly.
J. Madison
